Citation Nr: 0006899	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal arose from a September 1995 rating action of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for hemorrhoids and a skin disorder.  The 
veteran testified at a personal hearing at the RO in 
September 1996; in January 1997, the hearing officer issued a 
decision which continued the denials of the requested 
benefits.  In May 1998, this case was remanded by the Board 
of Veterans' Appeals (Board) for further development.  In 
June 1999, the veteran and his representative were informed 
through a supplemental statement of the case of the continued 
denial of his claims.


FINDING OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from hemorrhoids or a skin disorder which 
can be related to his periods of service.


CONCLUSION OF LAW

The appellant has not presented evidence of well grounded 
claims for service connection for hemorrhoids or a skin 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


FACTS

Hemorrhoids

The veteran's service medical records included a July 1966 
pre-induction examination which was completely within normal 
limits.  The August 1966 induction examination was also 
negative.  On November 18, 1966 internal hemorrhoids were 
noted.  However, the September 1968 separation examination 
was normal.

The veteran's Army National Guard records included a March 
1974 examination, during which he checked "yes" next to a 
history of piles or rectal disease.  The objective 
examination was negative, as was an examination conducted in 
March 1978.

Private outpatient treatment records included an August 22, 
1992 report from Healthcare Plus which noted that he had 
hemorrhoids.  An October 31, 1994 VA outpatient treatment 
record included his complaints of hemorrhoids with chronic 
intermittent bleeding.  The assessment was probable 
hemorrhoids.  A December 14, 1994 anoscopy showed internal 
hemorrhoids.  A January 9, 1996 VA record referred to his 
complaints of daily pain.  On February 28, 1996, he indicated 
that he wanted surgery to alleviate his pain.  Internal 
hemorrhoids had been confirmed by anoscopy.  They were also 
seen on Valsalva maneuver.  

The veteran testified at a personal hearing in September 
1996.  He stated that his hemorrhoids had begun during basic 
training.  He referred to current pain, which he had treated 
over the years with over-the-counter medications.  

Private treatment records from various physicians developed 
between April and July 1997 noted that he had internal 
hemorrhoids.  A colonoscopy performed in May 1997 confirmed 
the presence of hemorrhoids.  

VA examined the veteran in April 1999.  He stated that when 
he was in service he had had itching and dryness in the anal 
area.  He was given medications and the condition cleared.  
Since that time, he stated that he had had trouble with anal 
or perirectal pain, with occasional bright red blood with 
bowel movements.  A visual examination revealed no external 
hemorrhoids.  The digital examination found no rectal masses.  
The examiner commented that there could have been some very 
soft, very small internal hemorrhoids that were not detected, 
but there was no significant enlargement in the anal canal.  
The diagnosis was history of hemorrhoids with occasional 
rectal bleeding.  The examiner also commented that the 
veteran had had hemorrhoids in service which had resolved.  
The current examination was normal now.


Skin disorder

The veteran's service medical records included a July 1966 
pre-induction examination, which noted that his skin was 
normal, as it was during the August 1966 induction 
examination.  On August 17, 1968, he was seen with two small 
ulcers on the ventral surface of the penis.  Antibiotics were 
prescribed.  He made no complaints concerning a skin 
condition at the time of the September 1968 separation 
examination.  The objective examination was negative.

The veteran's Army National Guard records included a March 
1974 examination which noted that his skin was negative.  It 
was also normal during an examination conducted in March 
1978.

A May 18, 1987 VA outpatient treatment showed his complaints 
of a rash in the groin.  The examination noted a slight 
scaling of the genital region.  The impression was probable 
fungal infection.

Records of treatment from Healthcare Plus referred to 
treatment for a tinea eruption on the veteran's face on April 
2, 1990.  On January 22, 1991, he was treated for a furuncle 
on the penis.

VA outpatient treatment records developed between July and 
December 1994 noted that he was seen for a rash with bleeding 
in the groin area.  The objective examination found numerous 
raised, flat, smooth lesions, about 1-2 mm in diameter.  On 
September 15, the diagnosis was tinea cruris.  On October 13, 
a dermatological evaluation noted numerous raised lesions 1-2 
mm in diameter on the right scrotal area, with a history of 
bleeding from the lesions.  The last episode of bleeding had 
occurred on September 13.  The impression was angioma 
keratoses of Fordyce of the right scrotal area.  On November 
14, the assessment was again angiokeratoma of Fordyce.  By 
December 12, the larger lesions resolved with CO2.

The veteran testified at a personal hearing in September 
1996.  He stated that he had developed a rash in Vietnam.  He 
commented that he had used baby powder to control the 
itching.  In 1985 or 1986, he stated that he had finally gone 
to VA for treatment.  He commented that he had bleeding warts 
around the groin. 

Private treatment records developed between December 1997 and 
January 1998 diagnosed contact dermatitis over the dorsum of 
the feet, as well as lichen simplex chronicus of the scrotum.  

The veteran was examined by VA in April 1999.  He stated that 
he had had "jungle rot" (a fungal infection) of the feet in 
Vietnam.  He also noted that he had had a rash in the groin.  
The objective examination of his skin was completely normal.  
There was no scaling between the toes.  The examiner 
commented that it was possible that his condition is worse in 
the summer, but there was nothing present at the time of the 
examination.  It was also commented that the veteran's story 
about his condition in service was typical for those who 
served in Vietnam, although the service medical records did 
not confirm the existence of a fungal infection.  The 
examiner stated that a dermatologist should re-evaluate the 
veteran during a period when his condition is there so that 
it can be identified.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

In the instant case, it is noted that the veteran had 
complained of hemorrhoids and two small ulcers on the penis 
during service.  Therefore, it is apparent that the evidence 
does suggest the presence of a diseases in service, thus 
satisfying one element of the Caluza test for well 
groundedness.  The veteran has been diagnosed with internal 
hemorrhoids, which were first confirmed in 1994 and with a 
rash in the groin (noted in 1987), angiokeratosis of Fordyce 
of the scrotal area (noted in 1994) and lichen simplex 
chronicus of the scrotum (noted in 1997).  Therefore, current 
disorders do exist.  However, the question arises as to 
whether the diseases noted in service resulted in the 
development of a "chronic" condition.  After a careful 
review of the evidence, it is found that that evidence does 
not support a finding of chronicity in this case.  
Specifically, the service medical records noted one complaint 
of internal hemorrhoids in November 1966 and of two small 
ulcers on the penis in August 1968.  However, the remainder 
of the service medical records, to include the September 1968 
separation examination, were completely normal.  Hemorrhoids 
were not confirmed until 1994 (while he had noted a history 
of hemorrhoids during a March 1974 National Guard 
examination, the objective evaluation was negative).  A rash 
in the groin (which was not related by the objective evidence 
to the ulcers seen in service) was not noted until 1987.  
Moreover, the VA examiner had commented in April 1999 that 
the veteran's complaint of hemorrhoids in service had 
resolved by his discharge.  Therefore, these records argue 
against a finding of chronicity.  Finally, while the veteran 
believes that there is a connection between his current 
complaints and his periods of service, he is not competent, 
as a layperson, to render an opinion as to medical diagnoses 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claims could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case noted that conditions (internal 
hemorrhoids and ulcers on the penis) were indicated in 
service; the evidence also showed the presence of current 
conditions (hemorrhoids and lichen simplex chronicus of the 
scrotum).  However, there was no indication of continuity of 
symptomatology; neither of the conditions were complained of 
until 20 or more years after separation from service.  
Therefore, it is found that the veteran's claims for service 
connection are not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for hemorrhoids is denied.

Service connection for a skin disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

